Citation Nr: 0336237	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-22 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to May 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO), which denied the benefit sought on 
appeal.   


FINDINGS OF FACT

1.  The veteran had active military service from August 1963 
to May 1965, which did not include service in the Republic of 
Vietnam.

2.  Diabetes mellitus was first manifested approximately in 
November 1991 and was first diagnosed in April 1989.

3.  The record contains no competent evidence indicating that 
the veteran's diabetes mellitus is causally related to his 
active service or any incident therein, to include any 
exposure to Agent Orange.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

The RO notified the veteran of the VCAA and what evidence the 
VA would obtain in an October 2002 statement of the case.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The record 
reflects that the RO has made reasonable efforts to obtain 
relevant medical evidence adequately identified by the 
appellant in support of his claim.  The veteran has also been 
afforded an opportunity to testify with respect to the issue 
on appeal during an August 2002 hearing at the RO.  In a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).  The United States Court of 
Appeals for the Federal Circuit (Court) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  Under that decision 
no less than a one-year notice for response is required.  As 
the RO notified the veteran of VCAA in October 2002, more 
than one year ago the Board finds that the requirements of 
the VCAA have been met and this decision is not prejudicial 
to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 389 
(1993). 

Factual Background

The veteran's DD Form 214 does not reflect that the veteran 
served in the Republic of Vietnam during his period of 
military service from August 1963 to May 1965.  Decorations 
consist of Antarctic Service Medal.  In response to an 
official request for service dates in Vietnam, the RO was 
notified that the veteran's file did not contain any record 
of Vietnam service.

Service medical records, including pre-induction medical 
examination performed in August 1963, and a May 1965 
examination at time of release from active duty, are negative 
for complaints, findings, or diagnoses of diabetes mellitus.  
Urinalyses during those examinations and during service in 
October 1963, were negative for sugar.  The veteran's weight 
was 199 pounds during the August 1963 examination and 210 
pounds at the May 1965 examination.

Private treatment records from 1971 to 1976 are negative for 
complaints, findings, or diagnoses of diabetes mellitus.  

VA treatment records show that during hospitalization in July 
1984, the veteran denied having any diabetes.  During that 
hospitalization, urinalysis was unremarkable.

The report of an April 1986 hospital record shows that the 
veteran was treated for a large incisional hernia, which was 
the final diagnosis as well as obesity.  During that 
hospitalization laboratory testing revealed an elevated 
glucose level.

During an August 1986 VA examination, the examination report 
noted that the veteran made no complaints of  diabetes.  On 
examination, urinalysis for glucose was negative, and the 
veteran weighed 329 pounds.  Diagnoses included obesity.

The report of a May 1987 examination contains results from 
various tests.  In a May 1987 statement from a VA physician, 
J. B., M.D., he referenced the May 1987 examination.  He 
stated that urinalysis and multiple blood chemistry tests in 
May 1987, including for blood sugar, were normal. 

VA clinical records from March to October 1989 show 
assessments of diabetes beginning in April 1989.

Private treatment records from 1990 to 1994 shows treatment 
for diabetes and reflect the veteran's noncompliance with 
treatment.  Private treatment records include an October 1994 
emergency room record in which the veteran reported a past 
medical history of non-insulin-dependent diabetes mellitus 
for two years.  Private medical records from 1994 to 1996 
continues to show laboratory test results of high glucose, 
and impressions and diagnoses including diabetes, diabetes 
mellitus, Type II, and adult onset diabetes mellitus, not 
well controlled.  These treatment records reflect also that 
the veteran reported that he participated in loading Agent 
Orange.  During a May 1996 examination, the veteran reported 
a five year history of diabetes and he was diagnosed with 
diabetes.  

The veteran testified during an August 2002 RO hearing 
regarding his diabetes mellitus.  At that time the veteran's 
representative indicated that the veteran had previously 
claimed entitlement to service connection for diabetes based 
on exposure to herbicides, and that he now claims that he may 
have diabetes due to an increase in food consumption after 
crossing the Arctic and Antarctic Circle due to exposure to 
the cold.  The veteran indicated in testimony that he went 
into service at about 160 pounds and when he came out he 
weighed about 240.  He testified that he was treated 
headaches while in the Antarctic.  He testified that his 
diabetes resulted from cramming all kinds of food which he 
ate while in the Antarctic.  He testified that he started 
receiving pertinent treatment in 1975. 

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
during active duty, or for aggravation of a preexisting 
injury suffered or disease contracted within the line of 
duty. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a veteran 
served 90 days of more during a period of war or during 
peacetime service after December 31, 1946, and a chronic 
disease, such as diabetes mellitus, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).

To establish service connection for a chronic disease on a 
presumptive basis, it is not required that the disease be 
diagnosed in the presumptive period, but only that there be 
then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
light of subsequent developments it may gain considerable 
significance.  38 C.F.R. 3.307(c).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, if the veteran has a listed disease 
associated with exposure to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6).  Diseases associated with exposure to herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in that section even though there is no evidence of 
such disease during the period of service.

If a veteran was exposed to an herbicide agent during active 
military, naval or air service, Type 2 diabetes, also known 
as Type II diabetes mellitus or adult-onset diabetes, shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied. 38 C.F.R. § 3.309(e).  The diseases listed at 
38 C.F.R. § 3.309(e) must have become manifest to a degree of 
10 percent or more at any time after service, with the only 
exception being inapplicable to the facts of this case.  38 
C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).

A ten percent rating is assignable for diabetes mellitus 
where the condition is manageable by a restricted diet only.  
38 C.F.R. Part 4, Diagnostic Code 7913 (2003).

In summary, the veteran is competent to report his symptoms 
and injuries.  However, he is not shown to have the medical 
training or expertise necessary to render medical findings or 
opinions.  Moray v. Brown, 5 Vet. App. 211, 214 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The veteran initially claimed that his diabetes mellitus was 
secondary to exposure to Agent Orange while serving in the 
Republic of Vietnam.  The veteran has most recently asserted 
that his diabetes mellitus was due to an increase in food 
consumption due to exposure to the cold associated with 
crossing the Arctic and Antarctic Circle.   

The veteran is entitled to the presumption of soundness as it 
pertains to diabetes mellitus, based on the absence of any 
notation of such disorder at the time of a medical 
examination conducted at service entrance.  The veteran is 
not shown to have served in Vietnam.  Therefore, although he 
has Type II diabetes mellitus, for which there exists a 
presumption of service incurrence based on herbicide 
exposure, he is not presumed to have been exposed to one or 
more herbicides while on active duty.  38 C.F.R. § 
3.307(a)(6).  Further, there is no evidence to substantiate 
the veteran's assertion that he was otherwise exposed to 
herbicides in service.  Thus, presumptive service connection 
for this disorder due to Agent Orange exposure is not 
warranted.  McCartt v. West, 12 Vet. App. 164 (1999); 38 
C.F.R. §§ 3.307, 3.309.

Accordingly, the Board has reviewed the evidence of record to 
determine if service connection for diabetes mellitus is 
warranted on a direct basis. Combee and Brock, supra.  In 
this regard the Board notes that the veteran's primary claim 
presently is that his diabetes mellitus was due to an 
increase in food consumption due to exposure to the cold 
associated with crossing the Arctic and Antarctic Circle.  
 
In that regard, the Board notes that although the veteran 
testified that he had headaches while in service, the record 
does not show any indication of diabetes mellitus during 
service.  The service medical records show that the veteran's 
uranalysis was negative for sugar during service and at his 
examination prior to discharge.  His weight was 199 pounds at 
entrance and 210 at the end of service, and during service 
there were no complaints, findings or diagnosis indicating 
diabetes mellitus.  

Similarly, there are no notations of manifestations of the 
condition within the first year following his separation from 
service in May 1965.  The veteran testified that he first 
received treatment in 1975.  The first indication of diabetes 
in the clinical record was approximately twenty-one years 
after service, in April 1986 when the veteran was 
hospitalized for treatment of a large incisional hernia.  The 
diagnosis was large incisional hernia and obesity.  During 
that hospitalization, laboratory testing revealed an elevated 
glucose level.  However, subsequent testing in August 1986 
and May 1987 reflect that urinalysis for glucose was negative 
then.  

The first assessment of diabetes is contained in VA clinical 
records beginning approximately twenty-four years after 
service, in April 1989, with subsequent diagnoses of diabetes 
mellitus, Type II.  There are no medical opinions or other 
competent evidence to relate the veteran's present diabetes 
mellitus to service. Based on the foregoing, it cannot be 
said that diabetes mellitus was present in active service or 
manifest to a compensable degree within one year of service 
separation.

However, as noted above, service connection may be granted 
for disease diagnosed after service discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in active service.  38 C.F.R. § 
3.303(d).

The Board has considered the veteran's lay contentions that 
he has diabetes mellitus  as a result of service.  However, 
as a layperson, the veteran is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation or etiology. Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998) (lay testimony is not competent to establish, and 
therefore not probative of, a medical nexus).

There is no competent medical evidence of record suggesting a 
connection between any claimed diabetes mellitus and service, 
to include claimed in-service exposure to Agent Orange and/or 
his primary claim of over-eating while crossing the Arctic or 
Antarctic areas.  All medical records, to include all VA and 
private medical records, are negative for any opinion of a 
nexus between the veteran's diabetes mellitus and any 
incident of service.

After considering all of the evidence of record, the Board 
must conclude that the clear weight of the evidence is 
against the veteran's claim of service connection for 
diabetes mellitus.  Accordingly, the preponderance of the 
evidence is against the appellant's claim for service 
connection for peptic ulcer disease, and that the claim must 
be denied.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



